222 N.W.2d 113 (1974)
192 Neb. 407
STATE of Nebraska, Appellee,
v.
Roger BUSS, Appellant.
No. 39455.
Supreme Court of Nebraska.
October 3, 1974.
T. Clement Gaughan, Public Defender, Robert I. Eberly, Deputy Public Defender, Lincoln, for appellant.
Clarence A. H. Meyer, Atty. Gen., Harold Mosher, Asst. Atty. Gen., Lincoln, for appellee.
Heard before WHITE, C. J., and SPENCER, BOSLAUGH, McCOWN, NEWTON, CLINTON and BRODKEY, JJ.
CLINTON, Justice.
Defendant pled guilty to a charge of possession of a controlled substance. He was sentenced on December 21, 1973. An examination of the transcript shows that the notice of appeal was not filed until February 5, 1974.
"Where a notice of appeal is not filed within 1 month from the entry of the judgment or final order appealed from as required by section 25-1912, R.R.S.1943, this *114 court obtains no jurisdiction to hear the appeal, and the appeal must be dismissed." State v. Howell, 188 Neb. 687, 199 N.W.2d 21.
Appeal dismissed.